\W-IH
                               ELECTRONIC RECORD




COA #      12-13-00387-CR                        OFFENSE:        1


           Wilber Medina v. The State of
STYLE:     Texas                                 COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    241st District Court


DATE: 7/31/2014                  Publish: NO     TC CASE #:      241-1175-13




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Wilber Medina v. The State of Texas

         no *>t                       Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                         Hf»-H
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:
DATE:     XfAAJOtfL-y ffi JDIf                       SIGNED:                            PC:

JUDGE:            fpi UlAAJrt^                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD